DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s reply, filed 7/19/2022, with respect to the rejections of claims 1, 3-11, and 13-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fyfe et al. (US 2020/0092683 A1).

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “the first transceiver” in line 12. While it is clear this term refers to the previously-recited “first transceiver module”, the exact same terminology should be used throughout the claims to reference the same elements. As such, Examiner suggests amending “the first transceiver” to read as “the first transceiver module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (United States Patent Application Publication No. US 2007/0021915 A1) [hereinafter “Breed”] in view of Laski et al. (United States Patent Application Publication No. US 2018/0219634 A1) [hereinafter “Laski”] and Fyfe et al. (United States Patent Application Publication No. US 2020/0092683 A1) [hereinafter “Fyfe”]. 

Regarding claim 1, Breed teaches a fail-safe system for vehicle proximity, comprising:
an autonomous-vehicle control system onboard a vehicle (processor 100; see [0460] and [0558]),
wherein the control system includes an autonomous-vehicle control-system module configured with collision-determining logic in a memory of the control system (see [0114]-[0141] and [0325]);
a brake system of the vehicle configured to slow down or stop the vehicle with one or more brakes in a braking process (see at least [0565] and brake servo 70),
wherein a brake-system module in a memory of the brake system is configured to commence the braking process upon receiving a braking-process instruction from the control-system module (see [0592]-[0593]);
an active onboard transceiver configured to receive signals from a separate vehicle within a proximity that has an active transmitter installed, the active onboard transceiver configured to perform rate-of-change calculations to determine a risk of impact (see [0105]-[0111] and [0304]-[0305]);
wherein proximity information is sent to the control-system module with respect to the proximity of the active external transmitter moving toward or away from the vehicle (see [0105]-[0111]), 
wherein an active external transmitter is configured to transmit a signal indicating position information (see [0105]);
wherein the control-system module is configured to send the braking-process instruction to the brake-system module upon processing the proximity information with the collision-determining logic and determining a collision is imminent with a carrier of the active external transmitter (see [0105]-[0111], [0141], and [0223]).

Breed does not expressly teach the active onboard transceiver comprises a first and second transceiver module, wherein the first transceiver module is installed at the front of the vehicle, and wherein a first triangulation technique is utilized in conjunction with a measured distance between the active onboard transceiver and the active external transmitter to determine a position of the vehicle and the separate vehicle. Breed teaches the transmitters are provide “at fixed locations and/or in vehicle or other moving objects” (see [0302]) but does not disclose where on the vehicle the active onboard transceiver is provided. 
Laski also generally teaches a system for determining vehicle position using transceiver signals (see Abstract). Laski teaches that multiple transceiver modules that are provided in both the front and the rear of the vehicle (see at least [0023] and Figures 2 and 4A). Laski teaches a triangulation technique is utilized in conjunction with a measured distance between the active onboard transceiver and the external transmitter to determine a position of the vehicle and a separate vehicle (see Figure 6 and [0038]-[0044]). Laski teaches this is an effective way of determining the position between vehicles on a roadway, which is crucial for collision risk detection (see at least [0002]).  
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Breed such that the active onboard transceiver includes a first and second transceiver module, wherein the first transceiver module is installed at the front of the vehicle, wherein a triangulation technique is utilized in conjunction with a measured distance between the active onboard transceiver and the external transmitter to determine a position of the vehicle and a separate vehicle, in view of Laski, as Laski teaches providing transceivers at both the front the rear of the vehicle provides for a wide range of coverage and increases the robustness of the communication systems to accurately determine relative positioning of the vehicles for collision avoidance ([0002] and [0021]-[0023] of Laski). 

The combination of Breed and Laski further does not expressly teach the second transceiver module is integrated into a sticker for placement on an outside surface of the vehicle. Laski teaches the second transceiver module can be located in the vehicle headlamps, taillights, other lighting modules, sider marker lights, or exterior mirrors (see [0023]). 
Fyfe generally teaches a sticker with a printed sticker board assembly located thereon comprising sensors for deducing location (see Abstract). Fyfe teaches the sticker includes a light sensor 344 along with a  proximity sensor 346, IR sensor 347, and ultrasonic sensor 348 (see Figure 3). Fyfe teaches these sensors allow the sticker assembly to be used for determining position and location information (see [0048]-[0060]). Fyfe teaches the sticker may be installed on a vehicle to communicate with other vehicles (see [0085]-[0086]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Breed and Laski such that the second transceiver module is integrated into a sticker for placement on an outside surface of the vehicle, in view of Fyfe, as Fyfe teaches an assembly similar to the LBC system of Laski can be printed into a sticker for placement on a vehicle surface. The resultant combination would function as intended in Laski, as Laski teaches any number of LBC systems can be installed on the vehicle and the size of the LBC systems in Laski, being able to fit inside light modules or on exterior mirrors, would be able to be printed onto the sticker of Fyfe. 

Regarding claim 3, the combination of Breed, Laski, and Fyfe further teaches the onboard transceiver is configured to transmit an instant location of the vehicle to as least one external receive moving toward or away from the vehicle (see [0105]-[0111] of Breed). 

Regarding claim 4, the combination of Breed, Laski, and Fyfe further teaches the external transmitter and the external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle (see [0105] of Breed), and wherein the external transceiver is onboard the separate vehicle (see [0105] of Breed). 

Regarding claim 5, the combination of Breed, Laski, and Fyfe further teaches each transceiver of the onboard transceiver and the external transceiver is configured to provide vehicle identification information to the other transceiver (see [0306] of Breed). 

Regarding claim 6, the combination of Breed, Laski, and Fyfe further teaches the one or more transceiver modules of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof is configured to calculate positions for the vehicle and the separate vehicle, speeds for the vehicle and the separate vehicle, and trajectories for the vehicle and the separate vehicle, and wherein a transceiver module of the external transceiver onboard the separate vehicle, a control-system module of an autonomous-vehicle control system onboard the separate vehicle, or a combination thereof is configured to calculate positions for the separate vehicle and the vehicle, speeds for the separate vehicle and the vehicle, and trajectories for the separate vehicle and the vehicle (see [0105]-[0111], [0222], and [0302]-[0306] of Breed). 

Regarding claim 7, the combination of Breed, Laski, and Fyfe further teaches the active external transmitter and at least one external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle, and wherein the external transceiver is on or in an object other than the separate vehicle (see [0105] and [0302] of Breed). 

Regarding claim 8, the combination of Breed, Laski, and Fyfe further teaches the system further comprising an object, wherein an external transceiver on or in the object is configured to provide object information including a type of the object (see [0105]-[0111] and [0302]-[0306] of Breed).

Regarding claim 9, the combination of Breed, Laski, and Fyfe further teaches either the first or second transceiver module of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof is configured to calculate positions for the vehicle and an object, speeds for the vehicle, and trajectories for the vehicle (see [0105]-[0111] and [0302] of Breed).

Claims 10-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breed, Laski, and Fyfe, as applied to claim 1 above, and further in view of Zeng et al. (United States Patent Application Publication No. US 2010/0198513 A1) [hereinafter “Zeng”].

Regarding claim 10, the combination of Breed, Laski, and Fyfe, as applied to claim 1 above, teaches the system further comprising a navigation system including a global positioning system receiver (see [0108] of Breed; see also Figures 4-5 of Breed). 
The combination of Breed and Laski does not expressly teach the navigation system is configured to provide a navigation-system map including a location of the vehicle on the map and a location of the carrier of the external transmitter on the map. 
Zeng also generally teaches a system for monitoring remote vehicles relative to a host vehicle (see Abstract). Zeng teaches the host vehicle comprises a navigation system configured to provide a map including the location of the host vehicle and a location of a remote vehicle determined through inter-vehicular communication (steps 60-64; see [0020]-[0025]). Zeng teaches this is beneficial in creating a comprehensive map containing all detected remote vehicles for aid in awareness and tracking of the remote vehicles for potential threat assessments (see [0005] and [0024]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Breed and Laski such that the navigation system is configured to provide a navigation-system map including a location of the vehicle on the map and a location of the carrier of the external transmitter on the map, in view of Zeng, as Zeng teaches doing so is beneficial in vehicular awareness of potential threats (see [0005] of Zeng). 

Regarding claim 11, the combination of Breed, Laski, Fyfe, and Zeng, as applied to claim 10 above, teaches a fail-safe system for vehicle proximity, comprising:
a non-transitory machine-readable storage medium having stored thereon a computer program comprising a set of instructions that case the fail-safe system for vehicle proximity to perform one or more steps (see [0138] of Breed; see also memory 84 of Breed), comprising: 
instantiating an autonomous-vehicle control-system module configured with collision-determining logic in a memory of an autonomous-vehicle control system onboard a vehicle (see [0114]-[0141] and [0325] of Breed);
instantiating a brake-system module in a memory of a brake system configured to commence a braking process to slow down or stop the vehicle with one or more brakes upon receiving a braking-process instruction from the control-system module (see [0565] and [0592]-[0593] of Breed);
an active onboard transceiver comprising a first transceiver module installed at the front of the vehicle and a second transceiver module disposed on an outside surface of the vehicle, wherein the first transceiver comprise an active transceiver module that is instantiated to (see [0105]-[0111] and [0302]-[0306] of Breed, [0023] of Laski, [0048]-[0060] and [0085]-[0086] of Fyfe, and the rejection of claim 1 above):
receive one or more signals from at least one external transmitter moving toward or away from the vehicle with respect to a reference frame of the vehicle (see [0105]-[0111] and [0302]-[0306] of Breed); and
send proximity information to the control-system module with respect to a proximity of the at least one external transmitter moving toward or away from the vehicle (see [0105]-[0111] and [0302]-[0306] of Breed);
wherein either of the first and second transceiver modules, the control-system module, or a combination thereof is configured to calculate rates-of-change with respect to the proximity of the at least one external transmitter moving toward or away from the vehicle for impact-risk determinations (see [0105]-[0111] and [0304]-[0305] of Breed);
wherein a first triangulation technique is utilized in conjunction with a measured distance between the active onboard transceiver and the at least one external transmitter to determine a position of the vehicle and a separate vehicle (see [0038]-[0044] of Laski and the rejection of claim 1 above); and 
wherein the control-system module is configured to send the braking-process instruction to the brake-system module upon processing the proximity information with the collision-determining logic and determining a collision is imminent with a carrier of the at least one external transmitter (see [0105]-[0111], [0141], and [0223] of Breed), 
instantiating a navigation-system module for a navigation system including a global position system receiver (see [0108] of Breed; see also Figures 4-5 of Breed),
wherein the navigation-system module is configured to provide a location of the vehicle on a navigation-system map and a location of the carrier of the at least one external transmitter on the map (see steps 60-64 and [0020]-[0025] of Zeng and the rejection of claim 10 above).

Regarding claim 13, the combination of Breed, Laski, Fyfe, and Zeng further teaches the storage medium stores logic thereon configured to transmit an instant location of the vehicle with the onboard transceiver to at least one external receiver moving toward or away from the vehicle (see [0105]-[0111] of Breed). 

Regarding claim 17, the combination of Breed, Laski, Fyfe, and Zeng further teaches the external transmitter and the external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle, and wherein the at least one external transceiver is on or in an object other than the separate vehicle (see [0105] and [0302] of Breed). 

Regarding claim 18, the combination of Breed, Laski, Fyfe, and Zeng further teaches receiving from an external transceiver on or in an object information including a type of the object (see [0105]-[0111] and [0302]-[0306] of Breed).

Regarding claim 19, the combination of Breed, Laski, Fyfe, and Zeng further teaches the set of instructions further comprise calculating positions for the vehicle and an object, speeds for the vehicle, and trajectories for the vehicle with the transceiver module of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof (see [0105]-[0111] and [0302] of Breed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/Primary Examiner, Art Unit 3669